Citation Nr: 0016862	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-40 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability, 
including due to service-connected residuals of a gunshot 
wound of the right lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge 
(CIB) and Purple Heart Medal with one Oak Leaf Cluster.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1997 and April 1998.  In July 1997, 
the Board remanded the case, so that the veteran could be 
scheduled for a hearing.  In September 1997, just prior to 
that hearing, the veteran withdrew, in writing, an appeal for 
entitlement to service connection for a skin disorder of the 
hands.  38 C.F.R. § 20.204 (1999).  Consequently, that issue 
is no longer on appeal and will not be considered below.  

In April 1998, following the hearing, which was held before 
the undersigned, the Board denied entitlement to a rating in 
excess of 20 percent for the residuals of a gunshot wound of 
the right lower leg.  Accordingly, that issue is no longer on 
appeal to the Board and will not be considered below.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997).

In April 1998, the Board also remanded for further 
development the issues of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and entitlement to 
service connection for back disability.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, granted entitlement to 
service connection for PTSD and assigned a 70 percent 
evaluation, effective November 7, 1996.  Therefore, the issue 
of service connection for PTSD is no longer on appeal and 
will not be considered below.

Finally, following the April 1998 remand, the RO confirmed 
and continued the denial of entitlement to service connection 
for back disability.  Thereafter, the case was returned to 
the Board for further appellate action on that disability 
alone.

In an Informal Hearing Presentation, dated in April 2000, the 
veteran's representative raised contentions to the effect 
that veteran is entitled to a total disability rating due to 
unemployability caused by service-connected disability.  That 
question has not been developed as part of the current 
appeal; and, therefore, it referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Spondylolisthesis is a congenital or developmental 
abnormality which underwent no increase in disability during 
service.

3.  Any back trauma/injury in service has not been shown to 
have resulted in, or aggravated preexisting, chronic back 
disability.

4.  The preponderance of the evidence shows that current 
chronic back disability is unrelated to service-connected 
residuals of a gunshot wound of the right lower leg.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred, nor is the veteran's back disability proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154(b), 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(d), 3.306(b), 3.307, 
3.309, 3.310(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his back was initially injured when 
he jumped from a helicopter during combat in Vietnam.  In the 
alternative, he maintains that it is the result of an altered 
gait caused by his service-connected residuals of a gunshot 
wound of the right lower leg.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a). 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Even if the disease at issue is diagnosed after 
the veteran's discharge service, service connection may still 
be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain disabilities, such as arthritis, service connection 
may be presumed when that disability is shown to a degree of 
10 percent or more within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  


The veteran's medical records are negative for any evidence 
of a back injury in service; however, his award of the CIB 
and Purple Heart Medal attest to his participation in combat 
in Vietnam.  Special considerations attend the cases of 
combat veterans.  In such cases, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).

The claimed back trauma/injury sustained in a jump from a 
helicopter in Vietnam is entirely consistent with the 
circumstances, conditions, or hardships of a combat 
infantryman.  Thus, the veteran's testimony at his September 
1997 hearing on appeal is sufficient proof of that injury.  
Nevertheless, he must still meet his evidentiary burden with 
respect to service connection for chronic disability.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996), the Court 
recognized that, while § 1154(b) relaxed the evidentiary 
requirement to establish the fact that an injury had been 
sustained in service, it did not relax the requirement for 
competent medical evidence of a nexus between the current 
chronic disability and service.  

In this case, the record is negative for any competent 
evidence of chronic back disability in service, including as 
the residual of any episodes of back trauma due to parachute 
jump landing.  Back pain was first clinically recorded in 
March 1994, more than 20 years after the veterans separation 
from service, when the veteran received chiropractic 
treatment for a severe pars defect of L5, bilaterally, with 
second degree spondylolisthesis.  That defect was reportedly 
confirmed by X-ray 

and caused lower lumbar nerve impingement.  Spondylolisthesis 
was also confirmed by X-rays taken at Bethesda Hospital in 
March 1995, as well as those taken by VA in May 1995 and 
those taken at Ohio State University in August 1999.

Spondylolisthesis is considered congenital or developmental 
in nature.  See, e.g., Smith v. Derwinski, 1 Vet. App. 235, 
236 (1991).  As such, it cannot have its origin in service.  
38 C.F.R. § 3.303(c).  Such disability may be subject to 
service connection on the basis of aggravation.  The Board 
recognizes that a chiropractor reported in February 1995 that 
the veteran's spondylolisthesis had been aggravated by 
dropping from a helicopter in service.  However, this opinion 
is not shown to be supported by objective clinical findings.  
Hence, it is of lesser probative value than the negative 
contemporaneous service medical reports of record.  As there 
is no objective evidence of any increase in the pre-existing 
back disability in service, the preponderance of the evidence 
is against service connection on the basis of aggravation of 
spondylolisthesis in service. 

In addition to spondylolisthesis and disorders associated 
with spondylolisthesis, the various diagnoses of record 
include degenerative disc disease at L5-S1; arthritis of the 
lumbosacral spine; and lumbar strain.  Although a VA 
physician who examined the veteran in December 1998 opined 
that the veteran's back disability, diagnosed as arthritis, 
was the result of the fall from a helicopter in service, that 
opinion was based on history supplied by the veteran rather 
than a review of the record.  A lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Indeed, the 
evidence is completely negative for a documented history of 
chronic back disability until the mid-1990's, approximately 
25 years after the injury in service.  There is no competent 
evidence relating any current back disability to service.  
Accordingly, the preponderance of the evidence is against 
direct service connection.

The veteran's alternate theory of the case is that his back 
disability is the result of a fall in early 1994 which was 
precipitated by the collapse of his service-connected right 
leg.  He also maintains that his back disability has been 
chronically aggravated by an altered gait attributable to his 
service-connected right leg disability.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

VA examination reports, dated in December 1998, April, and 
August 1999, show that the veteran walked with an altered 
gait, which he blamed on his service-connected right lower 
leg disability and that he occasionally used a cane which he 
had purchased on his own accord.  In August 1999, a fee basis 
examiner opined it was "possible" for lumbar strain to be 
caused by the altered gait.  In August 1999, the fee basis VA 
examiner, also stated that it was "possible" that such 
altered gait could have caused the veteran's fall on ice.  
The Board must emphasize that the standard for granting 
service connection is not merely whether a particular claim 
is possible.  Indeed, questions of "possibility" are 
relevant to the issue of whether that claim is well grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  However, the standard for the establishment of a 
well-grounded claim for service connection, on the other 
hand, is whether the evidence shows that it is at least as 
likely as not that a particular disability is related to 
service or to service-connected disability.  38 U.S.C.A. 
§ 5107(b) (1999).  Additionally, in this regard, records 
dated closer to the time of the fall (e.g. a report of a 
consultation with the VA Rehabilitation Medicine Service, 
dated in February 1995 and VA Form 21-2545, dated in May 
1995) show that the veteran slipped on ice.  Those records 
are negative for any evidence that his service-connected 
right leg had collapsed.  In July 1986, the veteran received 
private medical treatment for a right leg muscle 

strain.  Although he had reportedly had unspecified, 
intermittent trouble with his service-connected right leg, 
the medical records, dated between the time of his discharge 
from service and the fall in the mid-1990's, are negative for 
any evidence of instability, weakness, or altered gait 
associated with the right lower extremity or any documented 
history that he had used a cane or that his right leg had 
collapsed.  In fact, in February 1995, reports of 
electromyographic testing and nerve conduction studies were 
normal.  Hence, the preponderance of the evidence is against 
a finding that service-connected right leg disability caused 
a current back disability.

The preponderance of the evidence is also against a finding 
that any current back disability has been chronically 
worsened by the service-connected right leg disability, to 
include an altered gait.  The Board notes that a VA examiner 
in April 1999 stated the need for a cane and existence of a 
limp aggravated the original low back injury.  In this 
regard, it is noted that, as discussed above, there has been 
no objective clinical demonstration of chronic residuals of 
low back trauma/injury in service which may now be said to 
have been aggravated.  Additionally, there has been no 
clinical identification of lumbar arthritis, disc disease or 
muscle strain additional chronic disability due to any 
manifestation of the service-connected right leg disability, 
to include an altered gait.

The only other reports of a relationship between the 
veteran's service-connected right leg disorder and back 
disability are offered by the veteran.  While he is qualified 
to report symptoms that are capable of lay observation, he is 
not qualified to render opinions which require medical 
expertise, such as diagnosis or etiology of a particular 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, the veteran's claim of entitlement to 
service connection for back disability on a secondary basis 
must also be denied.  

In view of the foregoing, although the claim is well 
grounded, the preponderance of the evidence is against a 
grant of service connection.



ORDER

Entitlement to service connection for low back disability, 
including due to service-connected residuals of a gunshot 
wound of the right lower leg, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

